Citation Nr: 1549668	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  10-18 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disability.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease and cervical spondylosis/cervical herniation.

4.  Entitlment to service connection for a lumbar spine disability, to include degenerative disc disease, lumbago and lumbar spondylosis.





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to May 1980 and from September 2004 to September 2005.  He also had service in the Army Reserves with periods of active duty training (ACDUTRA) and inactive duty training (IDT).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which determined that new and material evidence had not been received to reopen the claims of service connection for cervical and lumbar spine disabilities.

The Veteran testified before the undersigned at a Board hearing in April 2015.  A transcript of the hearing has been reviewed and associated with the claims file.  

The Board notes that in June 2015, after the issuance of the statement of the case and certification of the appeal to the Board, the Veteran submitted an etiological opinion.  The Veteran did not waive jurisdiction.  However, the decision to reopen and remand the claims does not prejudice the Veteran.  Thus, the Board my issue the decision herein.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to service connection for cervical and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO denied service connection for cervical and lumbar spine disabilities.  The Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.

2.  Thereafter, in a June 2006 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a lumbar spine disability.  The Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.

3.  The evidence received since the September 2001 and June 2006 rating decisions is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claims of entitlement to service for a cervical and lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's petition to reopen his claims has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background and Analysis

The Veteran's claims of service connection for cervical and lumbar disabilities were denied in a September 2001 rating decision because there was no evidence that the conditions occurred in or were caused by military service.  It was acknowledged that the Veteran had been involved in a motor vehicle accident during a drill, but his complaints following the accident were deemed acute; diagnoistic evidence had already shown disc disease prior to the motor vehicle accident.  

The evidence of record at the time of the September 2001 rating decision consisted of private treatment records dated from February 1994 to February 2000 and a May 2001 medical report.  In a June 2006 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a lumbar spine disability.  The additional evidence at that time consisted service treatment records.  

The appellant was notified of the decisions and of his procedural rights by letters in September 2001 and January 2006.  He did not appeal the determinations and no new and material evidence was received within a year of their issuance.  Thus, the September 2001 and June 2006 rating decisions are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

Since the September 2001 and June 2006 rating decisions, additional private treatment noting treatment for cervical and lumbar spine disabilities and a transcript of the April 2015 Board hearing have been associated with the claims file.  Also of record is the report from a February 2010 VA examination and a June 2015 medical opinion.

This evidence is new as it was not part of the record at the time of the September 2001 and June 2006 rating decisions.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the June 2015 medical opinion indicates that the cervical and lumbar spine disabilities may have been caused or aggravated by military service.  Therefore, the evidence is new and material and the claims of service connection for a cervical and lumbar spine disability are reopened.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a cervical spine disability is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for a lumbar spine disability is granted.


REMAND

The Veteran asserts that his lumbar and cervical spine disabilities are due to military service.  Specifically, he contends that the conditions were aggravated by a motor vehicle accident (MVA) in May 2001, which occurred during a period of ACDUTRA.  He also claims that his cervical and lumber spine conditions were worsened by his period of service from September 2004 to September 2005.

As previously noted, the Veteran submitted a medical opinion in June 2015.  However, it was not considered in the March 2010 statement of the case and the Veteran did not waive initial RO consideration of this new evidence.  See 38 C.F.R. § 20.1304(c) (2015).

Additionally, the Board notes that service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "Active service" includes active duty, any period of active duty training (ACDUTRA) during which the individual was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (IDT) during which the individual was disabled from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. §§ 101(24), 106, 1131; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2015). 

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and IDT unless "veteran" status is attained during those periods. Paulson v. Brown, 7 Vet. App. 466, 470 (1995). As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran. Paulson v. Brown, 7 Vet. App. 466, 471 (1995). Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders." Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010). In other words, there must be an entrance examination prior to the period of ACDUTRA (or IDT) in which the Veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach. Smith, 24 Vet. App. at 45-46. Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or IDT), no matter if an examination occurred prior to the period of ACDUTRA (or IDT). Smith, 24 Vet. App. at 45-46.

The Veteran was afforded a VA examination for his lumbar spine disability in February 2010.  The examiner opined that the lumbar spine condition was not caused by or a result of the May 2001 MVA accident and noted that the appellant had been previously seen by a civilian doctor in 1999 for lumbar strain.  However, he stated that he could not provide an opinion as to whether the lumbar spine condition was aggravated by the May 2001 MVA or by the appellant's second period of service from September 2004 to September 2005 without resort to mere speculation.  

When an examiner who is asked to render an etiology opinion determines that he or she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, Vet. App. 23 Vet. App. 382, 388- 91 (2010). 

In this case, it is not clear from the record why a nexus opinion regarding aggravation of the lumbar spine would be speculative.  As such, the appellant should be afforded an additional VA examination to determine whether his lumbar spine disability was caused or aggravated by military service.

Additionally, during the April 2015 Board hearing, the Veteran reported that he was in the process of applying for benefits with the Social Security Administration (SSA).  While the electronic claims files reveals that SSA records have been requested, the records have not been associated with the claims file.  On remand, SSA records must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  Any negative search should be noted in the record and communicated to the Veteran.

Efforts to obtain SSA must continue until they are obtained, unless it is reasonably certain that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine disability.  The claims file must be reviewed the examiner and such review should be noted in the examination report.

The examiner should identify each lumbar spine disability.  Thereafter, the examiner should provide an opinion to the following:

(a)  Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed lumbar spine disability was caused by the May 2001 MVA?

(b)  Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed lumbar spine disability was aggravated (permanently worsened beyond its normal progression) by the May 2001 MVA?

If aggravation is found, please give a baseline level of the disability prior to aggravation and after aggravation.

(c)  Did a lumbar spine disability clearly and unmistakably preexist the Veteran's period of military service from September 2004 to September 2005?

(d)  If so, was any diagnosed lumbar spine disability clearly and unmistakably NOT aggravated (permanently worsened beyond its natural progression) by military service from September 2004 to September 2005?

(e)  If either or both (c) and (d) above are answered in the negative, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any lumbar spine disability had its onset during military service from September 2004 to September 2005 or is otherwise related to such service.

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


